ORDER

PER CURIAM
Shaun M. Creswell (“defendant”) was charged by amended information with robbery in the first degree, section 569.020 RSMo 1994, robbery in the second degree, section 569.030, and stealing, section 569.030. Defendant appeals the judgment on his convictions after a jury trial where the court sentenced him as a prior and persistent offender to fifteen years imprisonment for robbery in the first degree, fifteen years imprisonment for robbery in the second degree, and one year imprisonment for stealing, all to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).